Title: To George Washington from John McKinly, 8 April 1777
From: McKinly, John
To: Washington, George



Sir
Wilmington [Del.] 8th April. 1777.

The General Assembly of this State having adjourned to a distant day some time before your favour of the 4th Ult., I could not have their assistance in the nomination of the Officers wanting in the Battalion of this state, which you were pleased to refer to me. I therefore called upon my Council with whose concurrence I made the appointment[s] specified in the enclosed list. My ardent wish to discharge this trust in such a manner, as to answer the interest, & expectations of the public, & give satisfaction to your excellency, has probably occasioned such a delay as to induce a suspicion of inattention in me, but be assured it has not been so. Some difficulties which it is unnecessary to trouble you with have been the cause. The present arrangement of officers is in the line of the Battalion & though their promotion has been rather rapid, I fondly hope they will support the character of the Regiment: There are no officers in this list above the rank of Ensign who were not commissioned in the same Battalion under the new regulations & of the Ensigns five were sergeants, & warmly recommended to me for their good conduct and fitness by other officers. The whole of this promotion is according to Seniority except as to Messrs Hearney & Stewart, whose Ranks & Merits justly entitled [them] to Companies, but as they were unfortunate, by [being] made prisoners on Long Island, & not yet exchanged, it was thought the public service required their being postponed for the present. The captains, Patton, Moore, & Hazard are on their march to Philada for equipment; with about 120 men as they inform me—the remaing 3 companies are under marching orders, but am uncertain of their number, & suspect they are not so forward. Our little State is filled with recruiting-parties, from every quarter, & we have lost a considerable number of inhabitants by a contagious distemper spread among us by the returning soldiers—I mentioned to Colo. Bedford and Major McDonagh your surprise of not hearing of their refusal to engage in the service again,

untill my letter of the 28th February when I was told by the first gentleman that he had not received yours, making the offer of the regiment to him, for several weeks after it was dated that by the post marks thereon it appeared to have been carried to Baltimore returned to head quarters & brought back to Philadelphia that as soon after he had obtained Mr McDonaghs answer who lives at a distance from him, he had written to your excellency of their declining to accept: & intrusting the forwarding his letter to a Mr Tilghman of Philadelphia. I am further to inform your excellency of the receipt of a line of the 14th ult. from Colonels Tench Tilghman enclosing a letter for the commanding officer of the Delaware Battalion, which I delivered to Colo. Hall on his appointment. Your Excellency may rest assured of my utmost aid in every measure within my small circle. I have the honor to be with most respect Sir, Your most humble servant

John McKinly

